Title: To Thomas Jefferson from James Thomson Callender, 26 October 1798
From: Callender, James Thomson
To: Jefferson, Thomas


          
            Sir
            Rasberryplain 26 October, 1798.
          
          I am Sensible that this freedom needs an [appology]. I wrote You a letter In last month and if nothing can be done, or ought to be done, in one quarter, it is time that I Should be making application, in another, if I can say that I can have another; for I have not only motives of one kind, but others quite different, for not wishing to revisit that sink of destruction Philadelphia; for whose inhabitants I at present Sympathize as much as, and not more than, I would do for those of Grand Cairo, in the same Situation. If any body can believe in judgements, I think that the two Newspapers printed in that porch of perdition were sufficient for bringing on a yellow fever, if all their other enormities were extinguished.  I hope that this pestilence, so justly deserved by all the male adults, will prove a happy check to a much worse one, the black Cockade fever, I mean the fever that, under the pretence of defending us from a foreign war, aims at promoting a civil one.
          In Europe it is understood, and I mean, if I ever get into the press again, to tell the people of this Country, for the sake of giving them information, In Europe it is understood, that if a political party does not support their assistant writer, they at least do not crush him, whereas I have been crushed by the very Gentry whom I was defending. I have actually vindicated the political character of a man, after I knew that he was in his private Capacity, doing his utmost to injure me, and of course a dying woman and 4 innocent children, and I did so, because though I knew him to be in private a Rascal, yet I knew him to be an useful public character, and in that light an injured man. This Shews that I was superior to personal Revenge.
          I am sure that You will be shocked to hear the treatment I have met with even from Men, whom I really consider As good men. For instance, M Giles, in Congress, made a Splendid reference to the esteem in which Muir and Palmer were held in America; vid: debate on Democratic Societies. I was their intimate friend, and quite as deep in the unlucky business as they were. This same Mr. Giles I had taken some Small pains in praising, and the defect of performance might have been palliated by the kindness of my intention. A man has no merit in telling truth, but he may claim the priviledge of not being the object of persecution, from the hero of his encomium. This I was; for Mr. Giles, (the printed debates attest it) joined as a leader in the conspiracy with Doctor Phocion for getting me out of Congress. The man offered afterwards to speak to me on the Street! He was aided in this affair, by an old and intimate friend of yours, a real and worthy man, whom I respect and love at this moment, and who, 14 days before, had told me, with the tear half in his eye, that my minutes of Congress were of essential service to the Country, and who yet, without pretending provocation did this. The latter was not a member, but I Suppress his name, as he has since obliged me. Now I would be glad to hear how M Giles Made his encomium on Mr. Palmer Square with his attack on me, an attack so scouted, that he and his Six per Cent Ally durst not risk a division on it. If Such was my treatment from men who were good men, what was I to have from those who were constitutionally, and Systematically Rascals. I am Sure that, at least I hope that, if Giles had known the distress he was to bring upon my family, he would have bit his tongue rather than have Said what he did on that day.
          Bache is buried, and I wish that I Could bury the consequences of his  behaviour to me. I know that he had many useful and many pleasing qualities; but I was never the better for the one, or the other. He would not extract from my publications, a matter most essential. He would not let me advertise my last in his name, [none of the booksellers durst do so, excepting honest James Carey] although he was to be defended in it. But he knew very well how to get books, without the least concern as to paying for them. In July last, just after I came away, Mr. Fenno printed an attack on me, which, callous as I am, hurt me sensibly. I instantly sent up an answer which this worthy Republican refused to print, but which I must take some notice of, with an explanation, that Bache would not print it, as a reason why I did not answer it sooner. This was my thanks for the multitudinous columns I have wrote for him, and the blame which I have incurred as author of pieces in his paper I had nothing to do with, such as Dr. Jones’s profound observations on Mr. Adams wanting his teeth, and being bald; while this Representative was himself attacking, or at least snubbing me, on account of my Stile, as if a man in rags were to upbraid another for wearing an unfashionable Coat. This Sir (I ask pardon for the length of the detail) is a part of my obligations to the democracts; and though I have not the egotistical effrontery of Dr. Priestley, I Shall contrive to give a general and genuine character of democrats, which will hit my friends the harder, because it is known, though not always confessed, that I write truth, and am not a commonplace railer! Last Summer, when Giles, whom I admire, and would Scorn to speak to, was vilely abused by Brookes, I wrote a defence, which Bache (Oh Such Republicans!) would not print, because Brookes was “a fighting man,” and so I had to print it in my last volume, a stranger in the Country, without 6 people in it, who care a farthing if I were gibbetted, while the mighty Republican, with half of Philadelphia at his back, durst not defend one of the most meritorious members that ever sat in a legislative assembly, a man whose eloquence has often made every fibre in my composition thrill with pleasure, as I yet hope to make him thrill with Shame. If […] really had almost any tolerable writers, except James Carey, […] think less of their treatment of me. I am, with much respect, Sir, Your most obliged & grateful Servant
          
            J. T. Callender
          
        